Citation Nr: 0532326	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  99-21 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an abdominal 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, in pertinent part, denied service 
connection for abdominal and back disabilities.  

The Board notes that the RO also issued a July 1998 rating 
decision in which it granted an increased rating for a right 
ankle condition effective July 10, 1997.  In the veteran's 
Notice of Disagreement, he appealed the denial of service 
connection for his alleged abdominal disability and low back 
disability.  He also appealed for a higher rating for his 
right ankle disability.  

In October 1999, the veteran filed a VA Form 9 for all three 
issues.  The RO issued a Supplemental Statement of the Case 
in October 2001, in which it increased the veteran's rating 
for his right ankle condition, effective November 9, 2000.  
The veteran submitted correspondence in January and February 
2002, wherein he withdrew his claim for a higher rating for 
his right ankle condition, but he disagreed with the 
effective date.  The RO subsequently denied the veteran's 
claim for an earlier effective date for the grant of service 
connection for a right ankle disability, prior to November 9, 
2000.  The veteran has not formally appealed that decision 
and it is therefore not an issue ripe for Board adjudication.  

The claims for service connection for a gastrointestinal 
disorder and a low back disability are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

The veteran sustained blunt abdominal trauma during service, 
an X-ray examination within two months of service revealed 
degenerative changes in the dorsal spine with old compression 
deformities of D6 and D7, albeit after a post-service motor 
vehicle accident, which has been confirmed by recent X-ray 
examination; it is at least as likely as not that the 
veteran's disability of the thoracic spine began during 
service or as the result of in-service trauma..  


CONCLUSION OF LAW

Service connection for degenerative changes in the thoracic 
spine with old compression deformities of T6 and T7 is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for the 
veteran's thoracic spine disability.  Therefore, no further 
development is needed with resect to this claim.  The claims 
for service connection for a gastrointestinal disorder and a 
low back disability are addressed in the remand below.

Factual Background

The veteran served on active duty from October 1972 to 
October 1974.  His service medical records reveal that in 
January 1974, he sustained blunt abdominal trauma that 
resulted in a ruptured duodenum, for which he underwent an 
exploratory laparotomy with resection of the second portion 
of the duodenum and primary anastomosis.  He was restricted 
to temporary P-3 for 30 days with instructions prohibiting 
crawling, stooping, running, jumping, prolonged standing or 
marching, as well as any other strenuous physical activity.  
There are no findings in the service medical records that are 
attributed to a back disability.  The veteran underwent a 
separation examination in October 1974, which includes normal 
examinations of the veteran's spine and musculoskeletal 
system.  The veteran indicated at that time that he was in 
good health as far as he knew.  

The veteran underwent a VA examination in December 1974.  
Examination of the musculoskeletal system revealed good 
muscular development and that back movements were full and 
strong.  An X-ray examination at that time (within two months 
of service) revealed degenerative changes in the dorsal spine 
with old compression deformities of D6 and D7, albeit after a 
post-service motor vehicle accident.  Osteomyelitis of the 
dorsal spine was also noted.  

Post service medical evidence includes outpatient treatment 
reports from the Walla Walla VA Medical Center (VAMC) dated 
October 1975 to September 2003; a hospital report from St. 
Mary's Medical center dated June 1994; outpatient treatment 
reports from St. Anthony's dated July 1996; outpatient 
treatment reports from Dr. R.R.B. dated March 1996 to January 
1997; outpatient report from the Portland VAMC dated November 
2000 to July 2003; and VA examinations dated December 1974, 
August 1997, October 1997, May 1998, April 2001, and January 
2003.  Most of these records pertain to the veteran's right 
ankle disability.  

The veteran underwent a VA examination in August 1997.  
Examination of his back revealed no postural abnormalities; 
no fixed deformities; and no spasm of the musculature.  On 
range of motion tests, he had 95 degrees of forward flexion, 
30 degrees of extension, 40 degrees of right and lateral 
rotation, 30-35 degrees rotation to the right and left, and 
40 degrees of lateral flexion to the right and left.  He 
experienced pain and discomfort throughout the examination 
with the worst pain occurring during flexion.  There were no 
neurological deficits noted.  X-rays revealed minimal 
osteoarthritic spurring.  

The veteran also underwent a VA examination in January 2003.  
The clinician noted the December 1974 x-ray that revealed 
moderate degenerative changes in the dorsal spine and old 
compression deformities of D7 and D6.  The veteran complained 
of pain and stiffness in his back, without radiation.  He 
stated that the back pain started a long time ago, in the 
time frame of 10-15 years ago.  The pain occurs daily all the 
way across his low back with episodes lasting from 20 minutes 
to 24 hours.  He described the intensity as a 6 on a 1-10 
scale.  He stated that the pain is constant without flare-
ups.  He reported taking Aspirin every day for circulation, 
but does not take any pain medication for his back.  He has 
had no physical therapy and no surgery.  The pain is 
alleviated by sitting and lying down.  He denied any 
associated features or symptoms with his back pain and he can 
walk without any assistive devices.  It was further noted 
that he could walk a mile in 60-90 minutes but he also had a 
history of falls and an unsteady gait.  

Upon examination, X-rays revealed minimal degenerative 
changes of the lumbar spine; degenerative changes of the 
thoracic spine; and mild compression deformities of T6 and T7 
vertebrae.  The veteran's back was nontender, symmetrical, 
and without any visual deformity.  Straight leg raising was 
negative at 90 degrees in the seated position.  His back was 
tender to light palpation.  He could flex his lumbar spine to 
70 degrees without pain, 75 degrees with pain.  He could 
extend his lumbar spine 20 degrees; and he had 50 degrees of 
lateral flexion bilaterally.  The more he bends, the more it 
hurts.  He claimed to have back pain in the right lumbar 
paraspinous muscles.  Spasm was palpated in that area 
objectively.  The musculature of the back appeared intact.  
The clinician diagnosed the veteran with minimal degenerative 
changes of the lumbar spine and degenerative changes of the 
thoracic spine.  He opined noted that the majority of the 
veteran's complaints emanate from his lumbar region; that he 
was asymptomatic in the thoracic region upon discharge from 
service; that he has no complaints regarding the thoracic 
spine; and that his symptoms have been present for 10-15 
years.  The physician opined that that it was more likely 
than not that the veteran's back pain is the result of 
degenerative disk disease and minimal arthritis of the lumbar 
spine, which developed after he left service.    

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  


Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran's service medical records reveal no findings 
attributed to a back disability.  He underwent a separation 
examination in October 1974, which included normal 
evaluations of his spine and musculoskeletal system.  

The veteran underwent a VA examination in December 1974.  A 
clinical diagnosis of osteomyelitis of the dorsal spine was 
recorded at that time.  An X-ray examination of the spine was 
also performed, which revealed degenerative changes in the 
dorsal spine with old compression deformities of D6 and D7.  
The December 1974 findings were recorded after a post-service 
motor vehicle accident.  While the diagnosis of osteomyelitis 
has not been confirmed in recent years, a recent X-ray 
examination has confirmed arthritis of the thoracic spine and 
the compression deformities at D or T-6 and T-7.    

The initial post-service medical evidence of a back 
disability is dated in August 1997.  A VA examination at that 
time, approximately 23 years after service, revealed minimal 
osteoarthritic spurring, which was reported to cause the 
veteran low back pain, particularly during flexion.  

The veteran underwent another examination in January 2003.  
The veteran reported that he began having back pain 10-15 
years prior to the examination or approximately 14 years 
after service.  After a thorough examination and a review of 
the veteran's claims file, including the December 1974 
examination report, the clinician noted that the majority of 
the veteran's complaints originated from his lumbar region, 
that he was asymptomatic in the thoracic region upon 
discharge from service, and that his symptoms have been 
present for 10-15 years.  The clinician opined that that it 
was more likely than not that the veteran's back pain is the 
result of degenerative disk disease and minimal arthritis of 
the lumbar spine, which developed after the veteran left 
service.  

Notwithstanding the January 2003 opinion, the fact remains 
that arthritis of the thoracic spine was demonstrated by X-
ray within two months of service, and has been confirmed by 
subsequent X-ray examination.  Under such circumstances, the 
arthritis is presumed by law to have been incurred in service 
under the provisions of 38 U.S.C.A. § 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.  While this presumption is rebuttable and 
there is a competent opinion that weighs against the claim 
that the arthritis began during service, the clinician who 
proffered that opinion did not take into account the legal 
presumption that is applicable in this case.  Moreover, the 
compression deformities of T-6 and T-7 were reported as old.  

The Board finds that the veteran sustained blunt abdominal 
trauma during service and an X-ray examination within two 
months of service revealed degenerative changes in the dorsal 
spine with old compression deformities of D6 and D7.  The 
arthritis and compression deformities have been confirmed by 
a recent X-ray examination.  Given this evidence and the 
opinion that weighs against the contended causal 
relationship, it is the undersigned' s opinion that it is at 
least as likely as not that the veteran's disability of the 
thoracic spine began during service or as the result of in-
service trauma.  

As the evidence is in approximate equipoise, the benefit-of-
the-doubt doctrine is applicable, and service connection for 
degenerative changes in the thoracic spine with old 
compression deformities of T-6 and T-7 is warranted.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for degenerative changes in 
the thoracic spine with old compression deformities of T-6 
and T-7 is granted.  


                                                             
REMAND

During service, the veteran sustained blunt abdominal trauma 
that resulted in a ruptured duodenum, which necessitated an 
exploratory laparotomy with resection of the second portion 
of the duodenum and primary anastomosis.  Subsequent 
examinations have been negative for any residuals of this 
surgery, other than a laparotomy scar, which is already 
service-connected.  However, the surgical procedure, by its 
very nature, arguably resulted in an intraabdominal residual, 
possibly partial removal of the duodenum.  The relevant 
evidence is summarized below.

The veteran underwent a VA examination in December 1974.  The 
clinician noted a midline abdominal scar (for which the 
veteran is service connected).  There were no masses or 
tender areas noted.  

The veteran underwent a VA examination in August 1997.  He 
complained of intermittent abdominal pain, aggravated by 
lifting and motion.  On examination, there were normal bowel 
sounds.  There was no dullness to percussion.  There were no 
bruits; liver or spleen enlargement; or swelling of the lower 
extremities.  An upper gastrointestinal series (upper GI) 
showed no interference with swallowing; no lesions noted in 
the esophagus; and no hiatal hernia.  The gastric pliability 
and mucosal pattern appeared normal; and the duodenal cap, 
loop, and proximal small bowel mucosal pattern were 
unremarkable.  There was no evidence of esophageal reflux.  
The physician assistant who performed the clinical 
examination noted that it was an essentially negative X-ray 
examination.  The diagnosis was recorded as a normal 
examination with a normal radiographic study and normal upper 
GI.  The physician assistant also noted essentially normal 
blood and lab work, other than an elevated serum cholesterol.    

Given the nature of the veteran's in-service surgical 
procedure, an exploratory laparotomy with resection of the 
second portion of the duodenum and primary anastomosis, it is 
the Board's judgment that an opinion is warranted addressing 
the question of whether the veteran has any residuals of this 
surgery, aside from his service-connected surgical scar.  

The other issue that remains on appeal is service connection 
for a low back disability.  Upon consideration of the grant 
of service connection for a thoracic spine disability in the 
decision above, the Board finds that a claim for service 
connection for a low back disability on a secondary basis is 
raised by the record and that such is intertwined with the 
direct service connection claim on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991); Kellar v. Brown, 6 Vet. App. 157 (1994).  
Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310 (a)) and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should send the claims file 
and a copy of this remand to a VA 
gastroenterologist for an addendum to an 
examination performed by a physician 
assistant in August 1997.  Following a 
review of the relevant evidence in the 
claims file, to include the service 
medical records and the August 1997 
examination report, the physician must 
opine whether it is at least as likely as 
not (whether there is a 50 percent or 
greater probability) that there are any 
residuals of the veteran's in-service 
exploratory laparotomy with resection of 
the second portion of the duodenum and 
primary anastomosis, whether symptomatic 
or not, other than the laparotomy scar.

If the gastroenterologist determines that 
a current examination of the veteran is 
warranted, to include any diagnostic 
studies deemed necessary, such should be 
accomplished.

2.  The veteran must be afforded a VA 
orthopedic examination for the purposes 
of determining the etiology of any low 
back disability that may be present.  
Following a review of the relevant 
evidence in the claims file, the examiner 
is asked to opine whether it is at least 
as likely as not (whether there is a 50 
percent or greater probability) that any 
low back disability that may be present, 
to include arthritis of the lumbar spine, 
began during service, is linked to some 
incident of service, or was caused or 
aggravated by his service-connected 
degenerative changes in the thoracic 
spine with old compression deformities of 
T-6 and T-7.  

The RO should send the claims files to 
the examiner for review, and the 
clinician should indicate that the claims 
files were reviewed.  The examiner is 
also requested to provide a rationale for 
any opinion expressed.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

4.  The RO should readjudicate the claims 
of entitlement to service connection for 
residuals of an exploratory laparotomy 
with resection of the second portion of 
the duodenum and primary anastomosis, and 
service connection for a low back 
disability, to include as secondary to 
service-connected degenerative changes in 
the thoracic spine with old compression 
deformities of T-6 and T-7, with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in April 2004.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the April 2004 
SSOC, and the law and regulation relating 
to secondary service connection.  
(38 C.F.R. § 3.310(a); Allen, supra.)  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003), codified at 38 U.S.C. §§ 
5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


